COLT, Circuit Judge.
This cause came on to be heard upon motion-of complainant for a preliminary injunction, and was argued by counsel for respective parties, and now, to wit, March 7, 1891, it is ordered by the court that writ of injunction issue as prayed for in the bill of complaint herein, enjoining and restraining said defendants from directly or indirectly making, constructing, using, or vending in others, to be- used, any door hangers or other articles containing or embodying the invention secured and described in the second and *99third claims of the United States letters patent, numbered 7,795 of reissues, reissued July 17, 1877, to Elias E. Pratt* for improvement in door-hanging devices, until the further order of court.
See Pratt v. Sencenbaugh, 64 Fed. 779.